COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 10 of Harris County

       Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus. The clerk’s record was filed on
October 12, 2016, and the reporter’s record was filed on October 26, 2016. The Court
will consider briefing in this appeal. See TEX. R. APP. P. 31.1.

       Appellant’s brief will be due within 20 days from the date of this order. See TEX.
R. APP. P. 31.2, 38.6(a). The State’s brief, if any, will be due no later than 20 days from
the date that appellant’s brief is filed. TEX. R. APP. P. 31.2, 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: November 8, 2016